DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 10/23/2019 has been considered. An initialed copy of form 1449 is enclosed herewith.
Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Figure 2 includes signal “Fg*” which is referred to in the specification as signal “Fy*”  .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Objections
5.	Claim 1 is objected to because of the following informalities:  the phrase “in which” recited in claim 1 should be replaced with the phrase wherein.  Appropriate correction is required.
Examiner Notes
6.	Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Severson (US 10833557 B2).
Re. claim  1,  Severson discloses a motor apparatus comprising: 
a permanent magnet synchronous motor circuit (Figs. 8A-B) having a plurality of lanes (60A, 58A), each lane comprising a plurality of unbalanced phases (Figs. 1A-C, column 6, lines 19-64), 
a current demand circuit (Fig. 6A) which receives a torque demand signal (see signals at 168 as torque command components) having a value equal to a torque that is to be generated by the motor apparatus (see torque generated at 166) and generates a respective current demand signal for each lane (see current controller 152 and current controller 154) indicative of a current to be applied to each phase (U, V, W) of the lane to achieve a torque indicated by the torque that is to be generated (at 166), 
a first drive circuit which comprises a plurality of switches (see drive circuit 100 in Fig. 8A, column 10, lines 49-67) which selectively connect the phases of a first of the plurality of lanes to a supply such that PWM modulated currents (166 in fig. 6A) flow in 
a second drive circuit which comprises a plurality of switches (see drive circuit 106 in Fig. 8A, column 10, lines 49-67) which selectively connect the phases of a second of the plurality of lanes to a supply such that the PWM modulated currents (166 in fig. 6A) flow in each of the phases that correspond to the demanded current (dictated by current controller 152), 
in which the current demand circuit is configured to modify one or both of the current demand  signals (see current command id*, iq* in Fig. 6B) such that one or both lanes additionally (see addition operations) generate a set of radial forces (Fx*, Fy*) that are applied to a rotor of the motor (see Appendix in column 16). Severson does not teach the radial forces do not net to zero. However, Severson teaches motor structure (Figs. 1A-C, column 6, lines 19-64) designed to produce radial forces component (Fx*, Fy*) that do not net to zero to generate suspension currents values. Hence, it would have been obvious to consider radial forces that do not net to zero  to provide active vibration suppression by a superposition of the suspension currents.
Re. claim 2. Severson discloses a first of the plurality of lanes comprises windings around teeth that are located in one half of the motor apparatus and the second of the plurality of lanes comprises windings around teeth that are located in the other half of the motor apparatus (see the both half along Y-axis, Figs 1A-C and 8A-B).
Re. claims 3- 4, see radial force demand signal Fx*, Fy* in Figs. 6A-B and 7. 
	

Severson does not disclose the radial vibration generates an acoustic noise at the motor apparatus. Acoustic noise associated with radial vibration generated at the desired frequency that can be picked by a microphone, which Office takes Official Notice is old and well known in the art.
Re. claim 10, Severson discloses an electronic circuit that determines the inductance of each lane using a sensorless control technique to generate a position estimate for each lane (column 13, lines 26-67).
Re. claim  11, Severson teaches a method of driving a permanent magnet synchronous motor having a plurality of lanes (Figs. 8A-B) comprising: 
generating a current demand signal (Fig. 6A) for each lane that is dependent on a torque that is to be generated by the motor (see signals at 168 as torque command components), 
d*, iq* in Fig. 6B) such that the two lanes (see addition operations) generate a set of radial forces (Fx*, Fy*) that are applied to a rotor of the motor that do not net to zero and with a sum of the torque generated by the two lanes corresponding to a torque that would be generated if the current demand signal was not modified (same reasoning in claim 1); and 
applying current waveforms to the two lanes in accordance with the modified current demand signals (Figs. 6A-B and 7).
Allowable Subject Matter
8.	Claims 5 and 12 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SAID BOUZIANE/Examiner, Art Unit 2846